Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 06/23/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 1, 4, 6-8 and 16 has been amended.  Claim 5 have been canceled.  Claims 1-4 and 6-18 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 06/23/2022 with respected to the rejection of Kraft Manuel have been fully considered and are persuasive (see pages 7-8 of an amendment filed 06/23/22).  The rejection of Kraft Manuel has been withdrawn.
Allowable Subject Matter
3.	Claims 1-4 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Kraft Manuel, Rodegheri Cricia De Carvalho and Appl Herbert taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “an electroactive foil composite structure and at least two electrodes, the electroactive foil composite structure having an actuating direction in which the electroactive foil composite structure is extended on actuation, and the actuating direction lying in a plane spanned by the electroactive foil composite structure, wherein a first end of the electroactive foil composite structure is held at the holding part, and a second end of the electroactive foil composite structure opposite to the first end is coupled to the force transmission part” in a foil transducer for a valve as claimed in the independent claim 1.  Claims 2-4, 6-7 and 10-16 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “an electroactive foil composite structure and at least two electrodes, the electroactive foil composite structure having an actuating direction in which the electroactive foil composite structure is extended on actuation, and the actuating direction lying in a plane spanned by the electroactive foil composite structure, wherein the force transmission part includes an actuating portion that extends along the actuating direction over at least an entire length of the electroactive foil composite structure” in a foil transducer for a valve as claimed in the independent claim 8.  Claim 9 is also allowed because of its dependency on claim 8; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “an electroactive foil composite structure and at least two electrodes, the electroactive foil composite structure having an actuating direction in which the electroactive foil composite structure is extended on actuation, and the actuating direction lying in a plane spanned by the electroactive foil composite structure and coinciding with an actuation direction of the displaceable force transmission part” in a valve with a strip actuator as claimed in the independent claim 17.  Claim 18 is also allowed because of its dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.